Case 1:19-cv-23051-DPG Document 10 Entered on FLSD Docket 08/08/2019 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-23051-CV-GAYLES
                                 MAGISTRATE JUDGE REID

  STEVEN A. McLEOD,

         Plaintiff,

  v.

  MARK INCH, et al.,

          Defendants.
                                         /

                       REPORT OF MAGISTRATE JUDGE
                RE DISMISSAL OF COMPLAINT - 28 U.S.C. § 1915(g)

                                             I. Introduction

         Plaintiff, Steven A. McLeod, a prolific1 pro se filer, has returned to this court

  filing this latest civil rights complaint, pursuant to 42 U.S.C. § 1983, against Mark

  Inch and numerous Defendants employed at the Florida Department of Corrections

  (“FDOC”) in Tallahassee, Florida and Dade Correctional Institution (“Dade CI”) in

  Florida City, Florida, complaining that he is being denied Seroquel and Xanax,



         1
           Pursuant to Fed. R. Evid. 201(b) and (c), this Court takes judicial notice of its records filed
  in this and other federal courts. See United States v. Glover, 179 F.3d 1300, 1302 n.5 (11th Cir.
  1999)("A court may take judicial notice of its own records and the records of inferior courts.");
  United States v. Jones, 29 F.3d 1549, 1533 (11th Cir. 1994)(indicating that documents filed in
  another court may be judicially noticed)(quoting Liberty Mut. Ins. Co. v. Rotches Park Packers,
  Inc., 969 F.2d 1384, 1388-89 (2d Cir. 1992)).

                                                   -1-
Case 1:19-cv-23051-DPG Document 10 Entered on FLSD Docket 08/08/2019 Page 2 of 9




  because they have been removed from the formulary as a cost-saving measure. [ECF

  1, p. 8]. As discussed below, this case should be dismissed because Plaintiff is a

  “three-striker” under 28 U.S.C. § 1915(g) and has not prepaid the court’s filing fee

  at the time of filing this lawsuit; and, he has not met the imminent danger exception

  to § 1915(g) in order to circumvent the three-strike bar.

        This matter was referred to the undersigned for report and recommendations

  to the district court. See 28 U.S.C. § 636(b)(1)(B), (C), Fed. R. Civ. P. 72(b), S.D.

  Fla. Local Rule 1(f) governing Magistrate Judges, and S.D. Fla. Admin. Order 2003-

  19.

        While pleadings drafted by pro se litigants must be liberally construed,

  pursuant to Haines v. Kerner, 404 U.S. 519, 520-21 (1972), the court may review

  the plaintiff's complaint and dismiss the complaint, or any part thereof, if it is

  frivolous, malicious, or fails to state a claim upon which relief can be granted. See

  28 U.S.C. § 1915A. Since Plaintiff is a prisoner seeking redress against

  governmental entities, employees, or officers, his complaint is subject to screening

  under 28 U.S.C. § 1915A, which does not distinguish between in forma pauperis

  ("IFP") plaintiffs and non-IFP plaintiffs. See 28 U.S.C. §1915A; Thompson v. Hicks,

  213 F. App'x 939, 942 (11th Cir. 2007)(per curiam).




                                           -2-
Case 1:19-cv-23051-DPG Document 10 Entered on FLSD Docket 08/08/2019 Page 3 of 9




                            II. Standard of Review - §1915(g)

         “In no event shall a prisoner bring a civil action … under this section if the

  prisoner has, on 3 or more prior occasions, while incarcerated or detained in any

  facility, brought an action or appeal in a court of the United States that was dismissed

  on the grounds that it is frivolous, malicious, or fails to state a claim upon which

  relief may be granted, unless the prisoner is under imminent danger of serious

  physical injury.” 28 U.S.C. § 1915(g).

         Section 1915(g) “requires frequent filer prisoners to prepay the entire filing

  fee before federal courts may consider their lawsuits or appeals.” See Rivera v. Allin,

  144 F.3d 719 (11th Cir. 1998)(internal citations omitted), abrogated on other

  grounds by Jones v. Bock, 549 U.S. 199 (2007). The proper procedure for a district

  court faced with a prisoner who seeks in forma pauperis status but is barred by the

  three strikes provision is to dismiss the complaint without prejudice. Dupree v.

  Palmer, 284 F.3d 1234, 1236 (11th Cir. 2002). A three-striker cannot pay the filing

  fee after initiating suit as a retroactive cure. Id.

                                  III. Prior Filing History

         A search of the United States Court's PACER (Public Access to Court

  Electronic Records) system has revealed that, as of this date, Plaintiff has filed a

  plethora of § 1983 actions, and has more than the required three prior qualifying

  predicates, which support the finding that he is and remains a three-striker, pursuant


                                              -3-
Case 1:19-cv-23051-DPG Document 10 Entered on FLSD Docket 08/08/2019 Page 4 of 9




  to 28 U.S.C. § 1915(g). Pursuant to Fed. R. Evid. 201 and United States v. Rey, 811

  F.2d 1453, 1457 n.5 (11th Cir. 1987), the Undersigned takes judicial notice of the

  following qualifying prior cases:

        1.     McLeod v. Henderson, et al., U.S. Dist. Ct., M.D. of Fla.
               (Tampa), No. 8:98-cv-01534-EAK, (dismissing complaint
               for failure to state a claim upon which relief can be granted
               pursuant to 28 U.S.C. § 1915(e)(2));

        2.     McLeod v. Henderson, et al., 11th Cir. Court of Appeal,
               Case No. 98-3754-E (dismissing appeal as frivolous on
               November 10, 1999);

        3.     McLeod v. Crist, 11th Cir. Court of Appeal, Case No. 06-
               16127 (dismissing appeal of U.S. Dist. Ct., M.D. of Fla.,
               Case No. 06-00989-CV-J-25MCR, as frivolous);

        4.     McLeod v. U.S. Dep’t of Justice, et al., U.S. Dist. Ct., D.C.
               Cir., Dist. of Columbia, No. 11-0958, 2011 WL 211247
               (D.C. Cir. May 24, 2011)(dismissing complaint pursuant
               to § 1915A on finding the Plaintiff has not stated a claim
               upon which relief can be granted).

        Given the prior filings, it is evident Plaintiff’s complaint should be dismissed

  under the three-strikes provision of the PLRA. To the extent other filings by Plaintiff

  have been dismissed voluntarily or otherwise, they have not been considered for

  purposes of § 1915(g). See Daker v. Comm'r, Georgia Dep't of Corr's, 820 F.3d 1278

  (11th Cir. 2016), cert. den'd sub nom., Daker v. Bryson, 137 S.Ct. 1227 (2017), reh'g

  den'd, 127 S.Ct. 2257 (2017). In Daker, the Eleventh Circuit made clear that only

  three specific grounds render a dismissal a strike for purposes of § 1915(g):

  "frivolous," "malicious," and "fails to state a claim upon which relief can be
                                           -4-
Case 1:19-cv-23051-DPG Document 10 Entered on FLSD Docket 08/08/2019 Page 5 of 9




  granted." Id. The Eleventh Circuit reiterated that "neither 'lack of jurisdiction' nor

  'want of prosecution' are enumerated grounds, so a dismissal on either of those bases,

  without more, cannot serve as a strike." Id. In any event, the four listed prior filings

  count as strikes, so that dismissal of this action is warranted under § 1915(g).

                   IV. "Imminent Danger" Exception to § 1915(g)

        As a result of Plaintiff's "three-striker" status, he is barred from proceeding in

  forma pauperis in this or any other federal court, pursuant to 28 U.S.C. § 1915(g),

  unless he can show that he was under imminent danger of serious physical injury at

  the time he filed this complaint.

        Plaintiff acknowledges he is a three striker, but suggests that he is in imminent

  danger because he is not receiving Xanax and Seroquel, although he concedes he is

  receiving mental health treatment and medication, but claims this course of treatment

  and the new medications being provided do not alleviate his symptoms as they are

  not as efficacious as Xanax and Seroquel.. [ECF 1, pp. 2, 9-10, 13].

        Plaintiff has not successfully pleaded that he was in imminent danger at the

  time of filing this lawsuit. See O’Connor v. Suwannee Corr. Institution, No. 15-

  12329, 649 F. App’x 802, 804-05 (11th Cir. May 9, 2016)(unpub.). Plaintiff

  concedes he has not experienced “a complete withdrawal of treatment,” but rather

  disagrees with the course of treatment, which is insufficient to demonstrate imminent

  danger. See O’Connor v. Suwannee Corr. Institution, 649 F. App’x at 804 (quoting


                                            -5-
Case 1:19-cv-23051-DPG Document 10 Entered on FLSD Docket 08/08/2019 Page 6 of 9




  Brown v. Johnson, 387 F. 3d 1344, 1350 (11th Cir. 2004))(past imminent danger and

  current treatment will not establish imminent danger). Plaintiff’s allegations that he

  might suffer exacerbated panic attacks and suicidal ideations are speculative and not

  factually supported. Id. Further, he has not alleged or demonstrated a pattern of

  misconduct evidencing the likelihood of imminent serious physical or mental injury.

  Id.

        To invoke the exception to §1915(g), a plaintiff must allege and provide

  specific factual allegations of ongoing serious physical injury, or a pattern of

  misconduct evidencing the likelihood of imminent serious physical injury; vague

  allegations of harm and unspecific references to injury are insufficient. Niebla v.

  Walton Correctional Inst., 2006 WL 2051307, *2 (N.D.Fla. July 20, 2006)(citing

  Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003)(conclusory assertions

  insufficient to show imminent serious physical injury) and White v. State of

  Colorado, 157 F.3d 1226, 1231 (10th Cir. 1998)). The “imminent danger” exception

  is available “for genuine emergencies,” where “time is pressing” and “a threat ... is

  real and proximate.” Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002). No such

  showing has been made here. Since Plaintiff does not qualify under the imminent

  danger exception to §1915(g), dismissal of the instant civil rights action is, therefore,

  appropriate.




                                            -6-
Case 1:19-cv-23051-DPG Document 10 Entered on FLSD Docket 08/08/2019 Page 7 of 9




                    V. Motion for Preliminary Injunction [ECF 4]

        Plaintiff has filed a motion seeking preliminary injunctive relief, claiming he

  is entitled to be given Xanax and Seroquel instead of the medication he is currently

  receiving. [ECF 4, pp. 1-3]. He alleges the medications currently being prescribed

  to treat his post-traumatic stress disorder and his anxiety attacks, are not as efficient

  as Xanax and Seroquel. [Id., p. 1]. He claims they do not provide the same relief and

  he continues to have suicidal ideations. [Id.]. He seeks a preliminary injunction

  requiring the independent examination by a mental health psychiatrist and the

  reinstatement of Xanax and Seroquel. [Id.].

         A preliminary injunction is "an extraordinary and drastic remedy that should

  not be granted unless the movant clearly establishes the burden of persuasion."

  Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000)(en banc). It is intended to

  maintain the status quo pending a resolution of the merits of the case. Bloedorn v.

  Grube, 631 F.3d 1218, 1229 (11th Cir. 2011).

         A party seeking preliminary injunctive relief must demonstrate the following

  four factors: 1) a substantial likelihood that he will prevail on the merits, 2) a

  substantial threat that he will suffer irreparable injury if the injunction is not granted,

  3) that the threatened injury to him outweighs the potential harm the injunction may

  do to the defendant, and 4) that the public interest will not be impaired if the

  injunction is granted. Walker v. City of Calhoun, GA, 901 F.3d 1245, 1257, n.5 (11th


                                             -7-
Case 1:19-cv-23051-DPG Document 10 Entered on FLSD Docket 08/08/2019 Page 8 of 9




  Cir. 2018)(quoting Wreal LLC v. Amazon. com, Inc., 840 F.3d 1244, 1247 (11th Cir.

  2016)). Plaintiff must meet all four prerequisites in order to obtain injunctive relief.

  Wreal, LLC v. Amazon.com, Inc., 840 F.3d at 1248.

        At this stage of the proceedings, the plaintiff does not state a prima facie case

  for preliminary injunctive relief. The plaintiff does not seek to maintain the status

  quo, but rather seeks to change the course of his medical treatment and an order

  requiring the physicians to reinstate his prescription for Xanax and Seroquel. Where

  an inmate receives medical treatment, but desires different modes of treatment, the

  care provided does not amount to deliberate indifference. See McLeod v. Sec’y, Fla.

  Dep’t of Corr., No. 15-10851, 679 F. App’x 840, 842 (11th Cir. 2017)(unpub.)(citing

  Estelle v. Gamble, 429 U.S. 97, 104 (1976)). As explained by the Eleventh Circuit,

  where, as here, the Plaintiff “receives medical treatment but desires different modes

  of treatment, the care provided does not amount to deliberate indifference.” See

  McLeod v. Sec’y, Fla. Dep’t of Corr., 679 F. App’x at 843 (citing Hamm v. DeKalb

  Cty., 774 F.2d 1567, 1575 (11th Cir. 1985)).

        Plaintiff has not alleged or demonstrated that the failure to provide him with

  Xanax and Seroquel will result in imminent danger or harm. At best, he has alleged

  a difference in opinion regarding his course of treatment. Here, Plaintiff has not

  demonstrated a substantial likelihood of success on the merits of the allegations

  raised in this proceeding, nor has he demonstrated that irreparable injury will result


                                            -8-
Case 1:19-cv-23051-DPG Document 10 Entered on FLSD Docket 08/08/2019 Page 9 of 9




  if the injunction is not entered. Consequently, the claim for injunctive relief should

  be dismissed for failure to state a claim upon which relief can be granted; and, his

  motion [ECF 4]) for preliminary injunctive relief DENIED.

                                VI. Recommendations

        Based upon the foregoing, it is recommended that:

        (1)    The complaint [DE 1] be DISMISSED, pursuant to 28 U.S.C. §1915(g)
               and Dupree v. Palmer, 284 F.3d 1234, 1237 (11th Cir. 2002);

        (2)    Plaintiff’s Motion for Preliminary Injunction [ECF 4] be DENIED;

        (3)    Any pending motions not otherwise ruled upon be dismissed; and,

        (4)    This case CLOSED.

        SIGNED this 8th day of August, 2019.




                                   UNITED STATES MAGISTRATE JUDGE

  cc:   Steven A. McLeod, Pro Se
        DC#924820
        Dade Correctional Institution
        Inmate Mail/Parcels
        19000 S.W. 377th Street
        Florida City, FL 33034




                                           -9-
